DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the reference to Nakata discloses a linear sensor and fails to disclose a multidimensional camera, the Examiner respectfully disagrees. Attention is first brought to the claims as written, which merely disclose “a camera to generate a multidimensional array of interference signals”. Particular attention should be paid to the fact that the camera is not explicitly disclosed as being “multidimensional”, but is merely utilized “to generate a multidimensional array of interference signals”. As discussed in the current rejection, the reference to Nakata discloses a linear CCD (applicant’s camera) that is utilized to generate two-dimensional interference information (applicant’s multidimensional array of signals) of a sample (col. 24, ll. 16-33). Attention is also brought to column 34, line 30-38 of Nakata, which explicitly discloses a two-dimensional sensor that is utilized to match the size of an irradiated area of a sample.  

In regards to the applicant’s arguments that the reference to Prater fails to disclose a multidimensional camera, the Examiner respectfully disagrees. Attention is brought to the 

In regards to the applicant’s arguments that the prior art is silent to a high full well capacity camera, the Examiner respectfully disagrees.  Attention is brought to the reference to Nakata which explicitly discloses CCD cameras, wherein CCD cameras are well-known high full well capacity cameras. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-18 and 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 5,781,294 to Nakata et al.

1, 4, 7-18 and 21-23, Nakata discloses and shows in Figures 1 and 5a, a method for imaging a response of a sample to radiative heating, the method comprising:
illuminating a first area of the sample with a radiative heating beam (1) (col. 1, ll. 60 to col. 2, ll. 3); 
illuminating a portion of the first area with a probe beam (8) (col. 2, ll. 3-16); 
collecting light exiting the sample due to interaction of the probe beam with the sample (col. 2, ll. 3-16); 
superimposing the light exiting the sample with a reference beam derived from the probe beam, wherein the reference is characterized by an optical phase relative to the probe beam (col. 2, ll. 3-16); 
detecting a spatial portion of the light exiting the sample and the reference beam with at least one camera (13) to generate a multidimensional array of interference signals (col. 2, ll. 3-16; col. 34, ll. 30-38); and 
processing (17) the interference signal to obtain an image (18) of the sample associated with absorption of the radiative heating beam (col. 2, ll. 16-37);
[claim 4] wherein interaction of the probe beam with the sample includes at least one of scattering, reflection and transmission of the probe beam (col. 2, ll. 3-16);
[claim 7] wherein the radiative heating beam is provided as an evanescent wave at the sample (col. 1, ll. 60-68);  
[claim 8] wherein illuminating a first area of the sample with a radiative heating beam comprises modulating the radiative heating beam at least one of temporally and spatially (col. 1, ll. 60-68; col. 15, ll. 9-23);    

[claim 10] wherein illuminating a portion of the first area with a probe beam includes focusing (5, 42) the probe beam to a focus (col. 2, ll. 3-16; col. 15, ll. 54-68);  
[claim 11] wherein detecting a spatial portion of the light exiting the sample includes focusing a reflected or scattered beam to a focus on a single detector (Figures 1 and 5a).  
[claim 12] wherein the at least one detector includes a camera (82) (col. 15, ll. 3-9; col. 18, ll. 18-22);  
[claim 13] wherein the portion of the first area illuminated with a probe beam is a contiguous portion (Figures 1 and 5a);  
[claim 14] wherein the portion of the first area illuminated with a probe beam includes multi-focal point sub-portions (col. 4, ll. 53-68; col. 15, ll. 54-68);  
[claim 15] wherein the portion of the first area illuminated with a probe beam is varied as a function of time (col. 24, ll. 16-21);  
[claim 16] further comprising translating a focus of the probe beam in such a manner as to vary the portion of the first area illuminated as a function of time (col. 24, ll. 16-21);   
[claim 17] wherein the detected spatial portion of the light is varied as a function of time (col. 24, ll. 16-21); 
[claim 18] wherein the heating beam is modulated in time (col. 1, ll. 60-68; col. 15, ll. 9-23);

[claim 22] wherein the light exiting the sample is coupled toward a detector via optics that are common at least in part with optics through which the portion of the first area of the sample is illuminated (col. 1, ll. 60-68);    
[claim 23] wherein the optics include a microscope objective (42) (col. 15, ll. 51-68);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 19-20, 30-31, 34-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of US Publication 2020/0025677 to Prater et al. 

In regards to claims 2, 30-31 and 36-38, Nakata discloses and shows in Figures 1 and 5a, an apparatus for wide-field photothermal measurements of a sample, the apparatus comprising: 
a first source (1, 31) for generating a radiative heating beam (col. 1, ll. 60 to col. 2, ll. 3); 

a first optical arrangement (201) for coupling the radiative heating beam onto a first area of the sample (col. 1, ll. 60-68; col. 15, ll. 4-23); 
a second optical arrangement (202) for coupling the probe beam onto a portion of the first area of the sample and focusing (5, 42) the probe beam to a plurality of foci (col. 2, ll. 3-16; col. 15, 4-9; col. 15, ll. 54-68; col. 19, ll. 7-32); 
an interferometer (202) for superimposing light exiting the sample with a reference beam derived from the probe beam, wherein the reference beam is characterized by an optical phase relative to the probe beam (col. 2, ll. 3-16; col. 15, 4-9);  292895/A17 
a camera for detecting a spatial portion of the light exiting the sample and the reference beam to generate a multidimensional array of interference signal (13, 82) (col. 2, ll. 3-16; col. 15, ll. 3-9; col. 18, ll. 18-22; col. 34, ll. 30-38); and 
a processor (17, 96) for the array of interference signal to obtain an image of the sample associated with absorption of the radiative heating beam (col. 2, ll. 16-37);
[claims 2, 31] wherein the detector is an element of a high full well capacity camera (82) (col. 15, ll. 3-9; col. 18, ll. 18-22);
[claim 36] wherein the interferometer is chosen from a group of interferometer configurations including Michelson, Mach-Zehnder, Mirau and Linnik interferometers (col. 2, ll. 3-16; col. 15, 4-9);
[claim 38] wherein a scanning mechanism (6, 48) for sequentially scanning a position of the probe beam relative to the sample; and the processor (17, 96) for the interference signal to 
  
Nakata differs from the limitations in that it is silent to the apparatus and method wherein: a first source for generating a radiative heating beam at a wavelength longer than 2.5 µm.
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength (par. 14-15).  Further, high full well capacity cameras are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources discussed above for the advantage of utilizing well-known light sources to provide desired wavelengths of light, with a reasonable expectation of success. 

  In regards to claims 5-6, 19-20, 34-35 and 41-42, Nakata differs from the limitations in that it is silent to a method and apparatus wherein: [claim 5] the radiative heating beam is characterized by a wavelength at least as long as the mid-infrared; [claim 6] wherein the radiative heating beam is temporally swept in frequency to obtain a spectrum; [claim 19] wherein the heating beam is modulated in time at a heating beam modulation rate exceeding a camera frame rate associated with the detector; [claim 20, 34, 41] wherein the probe beam is of low coherence; [claim 35, 42] wherein the low-coherence source is chosen from a group of 
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength, wherein the light sources can be any of a wide variety of well-known light sources, including supercontinuum lasers and picosecond lasers (par. 14-15). Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources discussed above for the advantage of utilizing well-known light sources to provide desired wavelengths of light, with a reasonable expectation of success. 

In regards to claims 43-45, Nakata differs from the limitations in that it is silent to the apparatus [claim 43] wherein the processor for the interference signal is configured to obtain tomographic measurements associated with absorption of the radiative heating beam; [claim 44] wherein the second source is a frequency-tunable monochromatic source and the processor for the interference signal is configured to obtain tomographic measurements associated with absorption of the radiative heating beam; [claim 45] wherein the second source is a low-coherence source; and wherein the detector further comprises an optical dispersion 
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength, wherein the light sources can be any of a wide variety of well-known light sources, including supercontinuum lasers and picosecond lasers (par. 14-15). Further, OCT imaging systems and methods are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources and OCT configurations discussed above for the advantage of utilizing well-known light sources and detection methods, with a reasonable expectation of success. 

Claims 3 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of US Patent 7,738,115 to Ocelic et al. 

 In regards to claims 3 and 24-29, Nakata differs from the limitations in that it is silent to a method, [claim 3] wherein the reference beam traverses a portion of the sample; [claim 24] further comprising imposing at least one of a specified phase shift and frequency shift on the reference beam as a function of time; [claim 25] wherein imposing a specified phase shift comprises imposing a path length difference in a path traversed by the reference beam relative to the light exiting the sample; [claim 26] wherein a spatial portion of the light exiting the 
However, Ocelic teaches an interferometric imaging system that utilizes any interferometer configuration (col. 5, ll. 31-37) to obtain an image of a particle or molecule (col. 5, ll. 24-30), wherein a phase modulator (40) is utilized to modulate an optical path difference between a sample path and a reference path (col. 9, ll. 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the phase modulator and interferometer configurations discussed above for the advantage of utilizing well-known interferometers, with a reasonable expectation of success. 

Claims 32-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Prater, and in further view of Ocelic.

In regards to claims 32-33 and 39-40, Nakata and Prater differ from the limitations in that they are silent to the apparats further comprising a phase shifter for imposing a phase shift between the reference beam and the probe beam; [claim 33, 40] wherein the phase shift 
However, Ocelic teaches an interferometric imaging system that utilizes any interferometer configuration (col. 5, ll. 31-37) to obtain an image of a particle or molecule (col. 5, ll. 24-30), wherein a phase modulator (40) is utilized to modulate an optical path difference between a sample path and a reference path (col. 9, ll. 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the phase modulator and interferometer configurations discussed above for the advantage of utilizing well-known interferometers, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886